  Case 2:20-mc-00023 Document 1 Filed 03/09/20 Page 1 of 3 Page ID #:1



 1 Cheryl A. Sabnis (State Bar No. 224323)
   KING & SPALDING LLP
 2 633 W. 5th St., Suite 1600
   Los Angeles, CA 90071
 3 213-443-4378 (Phone)
 4 213-443-4310 (Fax)
   csabnis@kslaw.com
 5
   James E. Berger (pro hac vice forthcoming)
 6 Thomas C. Childs (pro hac vice forthcoming)
 7 Charlene C. Sun (pro hac vice forthcoming)
   KING & SPALDING LLP
 8 1185 Avenue of the Americas
   New York, NY 10036-4003
 9 212-556-2100 (Phone)
   212-556-2222 (Fax)
10 jberger@kslaw.com
11 tchilds@kslaw.com
   csun@kslaw.com
12
   Attorneys for Petitioner Anatolie Stati, Gabriel Stati,
13 Ascom Group, S.A., and Terra Raf Trans Traiding Ltd.
14
                         UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16
17
   ANATOLIE STATI, GABRIEL                     Case No. 2:20-mc-00023
18 STATI, ASCOM GROUP, S.A., AND
   TERRA RAF TRANS TRAIDING                    NOTICE OF MOTION TO
19 LTD.                                        COMPEL SPACE EXPLORATION
                                               TECHNOLOGIES CORP.’S
20             Petitioners,                    COMPLIANCE WITH SUBPOENA
21                                             DUCES TECUM AND DEPOSITION
         v.                                    SUBPOENA
22
   SPACE EXPLORATION                           Date: ______
23 TECHNOLOGIES CORP.
24             Respondent.                     Trial Date: _____
                                               Judge:      _______
25
26
27
28

                NOTICE OF MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
  Case 2:20-mc-00023 Document 1 Filed 03/09/20 Page 2 of 3 Page ID #:2




 1 TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT Petitioners Anatolie Stati, Gabriel Stati,
 3 Ascom Group, S.A., and Terra Raf Trans Traiding Ltd. hereby move pursuant to
 4 Federal Rules of Civil Procedure 45 and 69, and Central District of California
 5 Local Civil Rules 37-1, 37-2, 45-1 and 69-1, for an order compelling Respondent
 6 Space Exploration Technologies Corp. (“SpaceX”) to comply with Petitioners’
 7 amended subpoena duces tecum and amended deposition subpoena, both dated
 8 August 22, 2019 and served on August 28, 2019.
 9         Petitioners’ motion is based on this Notice of Motion, the attached Joint
10 Stipulation, the points and authorities cited therein, the concurrently filed
11 declaration of Charlene C. Sun, all other matters of which the Court may take
12 judicial notice, any further evidence or argument offered to the Court at the hearing
13 on this motion, and any other matters that the Court may consider.
14
15 DATED: March 6, 2020.
16                                           /s/ Cheryl A. Sabnis
                                             Cheryl A. Sabnis (State Bar No. 224323)
17                                           KING & SPALDING LLP
18                                           633 W. 5th St., Suite 1600
                                             Los Angeles, CA 90071
19                                           213-443-4378 (Phone)
20                                           213-443-4310 (Fax)
                                             csabnis@kslaw.com
21
22                                           James E. Berger (pro hac vice forthcoming)
                                             Thomas C. Childs (pro hac vice
23                                           forthcoming)
24                                           Charlene C. Sun (pro hac vice forthcoming)
                                             KING & SPALDING LLP
25                                           1185 Avenue of the Americas
26                                           New York, NY 10036
                                             212-556-2100 (Phone)
27                                           212-556-2222 (Fax)
28                                           jberger@kslaw.com

                   NOTICE OF MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
     Case 2:20-mc-00023 Document 1 Filed 03/09/20 Page 3 of 3 Page ID #:3



 1                                           tchilds@kslaw.com
                                             csun@kslaw.com
 2
 3                                           Attorneys for Petitioners
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                   NOTICE OF MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
